Coffin, S.
Ho evidence is furnished in this matter other than the will of the deceased, and the decision of the question depends upon the construction of the will and the original intention of the testator as gathered therefrom, in reference to the several sums claimed to be exempt. An advancement is somewhat in the nature of a gift, in this respect, that the person making it, thereby abandons all right of control and ownership of the subject. Indeed, an advancement is an irrevocable gift by a parent to a child, in anticipation of such child’s future share of the parent’s estate. Clearly, the testator did not intend to make these sums advancements. He knew the nature of a gift and how it was to be accomplished, as is manifested by his recital of the gift of the bonds to his daughter Elizabeth. It is also manifest that he did not regard *382the furnishing of these sums to his sons as gifts, but as claims belonging to his estate, for he gives the rest and residue of his estate to his wife, and at her death the whole thereof \ include ing the indebtedness of the two sons for moneys theretofore lent and advanced to them, over. Hence, the widow is, by the will, entitled to the use of these sums. He did not consider himself, therefore, to have parted with the right to the control of the same, but actually exercises such right. Then, as above stated, the whole of his residuary estate, including the money so lent and advanced, was to be divided into seven equal shares, corresponding to the number of his children, and given to them, etc. What he says in regard to deducting the sums advanced to the two sons from their respective shares, indicates nothing more than what he probably intended as an easy mode of payment. There is a difference, in legal significance, between the words “ advance ” and “ advancement.”
The sums lent and advanced to the sons are not regarded as advancements, and hence are subject to the tax.